Exhibit 10.1

 

FIRST AMENDMENT TO THE

BREITBURN ENERGY PARTNERS L.P. 2006 LONG TERM INCENTIVE PLAN

 

This Amendment (this “Amendment”) to the BreitBurn Energy Partners L.P. 2006
Long Term Incentive Plan (the “Plan”) was adopted on October 9, 2006 by the
Board of Directors of BreitBurn GP, LLC (“GP LLC”), acting in its capacity as
the Administrator of the Plan and as General Partner of BreitBurn Energy
Partners L.P. (the “Partnership”).

 

RECITALS

 


A.            THE BOARD OF DIRECTORS OF GP LLC (THE “BOARD”) DEEMED IT ADVISABLE
TO AMEND THE PLAN, EFFECTIVE AS OF DECEMBER 26, 2007.


 

B.            Pursuant to Section 7 of the Plan, the Board has the authority to
amend the Plan, subject to certain limitations.

 

AMENDMENT

 

1.             Effective as of December 26, 2007, Section 4(a) of the Plan is
amended in its entirety to read as follows:

 

“(a)         Limits on Units Deliverable.  Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is 10% of the outstanding number of Common Units on the effective
date of this Amendment.  Units withheld from an Award to either satisfy the
Company’s or an Affiliate’s tax withholding obligations with respect to the
Award or pay the exercise price of an Award shall not be considered to be Units
delivered under the Plan for this purpose.  If any Award is forfeited,
cancelled, exercised, paid, or otherwise terminates or expires without the
actual delivery of Units pursuant to such Award (the grant of Restricted Units
is not a delivery of Units for this purpose), the Units subject to such Award
shall again be available for Awards under the Plan.  There shall not be any
limitation on the number of Awards that may be paid in cash.”

 

2.             Capitalized terms used in this Amendment without definition shall
have the respective meanings ascribed thereto in the Plan.

 

3.             Except as otherwise expressly set forth in this Amendment, the
Plan remains in full force and effect in accordance with its terms.

 

4.             This Amendment shall be governed by and construed in accordance
with the laws in force in the state of Delaware, without regard to that state’s
conflict-of-laws rules and principles.

 

I hereby certify that this Amendment was duly adopted by the Board on
December 26, 2007.

 

--------------------------------------------------------------------------------


 

Executed this 27th day of December, 2007.

 

 

 

 

 

BREITBURN ENERGY PARTNERS L.P.

 

 

 

 

By:

BREITBURN GP, LLC

 

 

 

 

Its:

General Partner

 

 

 

 

By:

/s/Halbert S. Washburn

 

 

 

 

 

 

Name:

Halbert S. Washburn

 

Title:

Co-Chief Executive Officer

 

--------------------------------------------------------------------------------